Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
None of the prior art of record teaches: (Partial features shown, see claims for full details)
The assignment of each operator in a streaming application into one of a plurality of groups according to similar operator performance metrics of an operator performance metric computed for each operator, the operator performance metric is a measure of a percentage of processing time spent by the processor on a respective operator in comparison to each other operator running on the processor, and periodically collected by a profiler by taking a snapshot of all actively running threads on the processor and incrementing a counter by a number of times each operator appears in the snapshot; the adjustment of the threading models for the plurality of groups to the different regions of the streaming application. (Claim 1. See similarly recited claims 8, 15)
Applicant’s response and amendment on 3/15/2021 have been fully considered and persuasive. The previous “112b” has been corrected by applicant.  The prior art of record Kim (2019/0129747) teaches a cloud-based management system (see the storage system environment) which "monitor the status and/or performance, as well as analyze the operation of the multitude of data storage systems". Kim teaches the events are correlated based on the performance metrics. (See Pages 3, 4 of the Non-Final Action on 12/15/2020).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182